    Case 2:18-cv-15221-KM Document 18 Filed 05/06/20 Page 1 of 18 PageID: 1673



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


NICHOLAS S. LARSEN,
                                                       Civ. No. 18-15221 (KM)
         Plaintiff,
                                                                 OPINION
         v.

NANCY A. BERRYHILL,
Acting Commissioner of Social
Security,

         Defendant.



KEVIN MCNULTY, U.S.D.J.:
         Plaintiff Nicholas S. Larsen brings this action pursuant to 42 U.S.C.
§ 405(g) to review a final decision of the Commissioner of Social Security
(“Commissioner”) denying his claim for Social Security Disability benefits
(“SSDI”) under Title II of the Social Security Act. Larsen seeks to reverse the
finding of the Administrative Law Judge (“ALJ”), as of December 12, 2017, that
he had not met the Social Security Act’s definition of disabled since March 7,
2011, the alleged disability-onset date. For the reasons stated below, the
decision of the ALJ is affirmed.
    I.   BACKGROUND 1
         A. Procedural History
         On December 5, 2014, Mr. Larsen filed an application for disability
benefits under Title II of the Social Security Act. The alleged onset date (as later




1        Citations to the record are abbreviated as follows:
               “DE __”       =      Docket entry in this case.
                “R. __”      =     Administrative Record (DE 7) (page numbers refer to
                                   the page numbers in the lower-right corner of the
                                   page—not the ECF docket page numbers).
 Case 2:18-cv-15221-KM Document 18 Filed 05/06/20 Page 2 of 18 PageID: 1674



amended) was March 7, 2011, his eighteenth birthday. (R. 398–410, 431). His
application was denied initially and on reconsideration.
      Larsen requested a hearing before an Administrative Law Judge. He was
represented by counsel, Jennifer Manger, Esq., who filed a brief in advance of
the hearing. (See R. 561.) On July 28, 2017, Larsen, represented by his
attorney, appeared and testified at a hearing before ALJ Scott Tirrell. His father
testified as well. The ALJ also heard testimony from Michael Smith, a
vocational expert (“VE”). (R. 66–103).
      On December 12, 2017, the ALJ issued a decision finding that Larsen
was not disabled in the relevant period within the meaning of the Social
Security Act. (R. 42–65).
      Counsel continued to represent Mr. Larsen on his appeal to the Appeals
Council. Counsel supplemented the record and filed a brief on appeal. (See R.
574–91.) The Appeals Council upheld the ALJ’s decision, rendering it a final
decision of the Commissioner. (R. 1–38)
      This action challenging the Commissioner’s denial of benefits was filed
on October 23, 2018. (DE 1) Mr. Larsen was no longer represented by counsel,
and appeared in this court pro se. The case was initially assigned to Chief
Judge Jose L. Linares. The record was filed on January 28, 2019, and Judge
Linares imposed a schedule for the parties’ submissions. (DE 7, 8) On March
15, 2019, Judge Linares again ordered the parties to follow a submission
schedule. (DE 10) On April 11, 2019, the complaint was dismissed for lack of
prosecution. (DE 11)
      On April 26, 2019, plaintiff filed a request to vacate the dismissal. It was
accompanied by a statement of grounds for reversal. (DE 12) By order dated
May 7, 2019, Judge Linares granted the plaintiff’s request to vacate the
dismissal.
      In that May 7 order, Judge Linares ordered the SSA to file by May 21,
2019, a response to the plaintiff’s contentions. (DE 13; see D.N.J. Loc. Civ. R.
9.1(d)(2).). On May 17, 2019, following Judge Linares’s retirement, the case was



                                           2
 Case 2:18-cv-15221-KM Document 18 Filed 05/06/20 Page 3 of 18 PageID: 1675



reassigned to District Judge Katharine S. Hayden. (DE 14) On May 20, 2019,
the government filed its response as directed by Judge Linares. (DE 15).
      In the same May 7, 2019 order, Judge Linares ordered the plaintiff to file
a brief on the merits by June 24, 2019. That order specifically restated the
requirements that the brief set forth a statement of issues, a statement of the
case and procedural history, a statement of the relevant facts in the
administrative record, and the plaintiff’s arguments on the merits, separately
treating each issue presented. (DE 13; see D.N.J. Loc. Civ. R. 9.1(e)(5).). No
brief was ever filed by the plaintiff.
      On May 20, 2019, the defendant filed a brief as ordered by Judge
Linares. (DE 15)
      On March 5, 2020, the case was reassigned to me. (DE 17) Lacking a
brief from the plaintiff, I have nevertheless reviewed the Complaint (DE 1), the
plaintiff’s statement of contentions (DE 12), the briefs his counsel filed before
the SSA (R. 561–91), and the record.
      B. Disability
      To qualify for benefits, a claimant must demonstrate, inter alia, a
disability: i.e., that he “is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which
can be expected to result in death or which has lasted or can be expected to
last for a continuous period of not less than twelve months.” 42 U.S.C. § 423
(d)(1)(A). A person is deemed unable to engage in substantial gainful activity
      only if his physical or mental impairment or impairments are of
      such severity that he is not only unable to do his previous work
      but cannot, considering his age, education, and work experience,
      engage in any other kind of substantial gainful work which exists
      in the national economy, regardless of whether such work exists in
      the immediate area in which he lives, or whether a specific job
      vacancy exists for him, or whether he would be hired if he applied
      for work. For purposes of the preceding sentence (with respect to
      any individual), “work which exists in the national economy”
      means work which exists in significant numbers either in the
      region where such individual lives or in several regions of the
      country.



                                             3
 Case 2:18-cv-15221-KM Document 18 Filed 05/06/20 Page 4 of 18 PageID: 1676



42 U.S.C. § 423(d)(2).
      C. The Five-Step Process
      Under the authority of the Social Security Act, the Administration has
established a five-step evaluation process for determining whether a claimant
is disabled and entitled to benefits. 20 C.F.R. §§ 404.1520, 416.920. This
Court’s review necessarily incorporates a determination of whether the ALJ
properly followed the five-step process prescribed by regulation. The steps may
be briefly summarized as follows:
      Step One: Determine whether the claimant has engaged in substantial
gainful activity since the onset date of the alleged disability. 20 C.F.R.
§§ 404.1520(b), 416.920(b). If yes, the claimant is not disabled. If not, move to
step two.
      Step Two: Determine if the claimant’s alleged impairment, or
combination of impairments, is “severe.” Id. §§ 404.1520(c), 416.920(c). If not,
the claimant is not disabled. If the claimant has a severe impairment, move to
step three.
      Step Three: Determine whether the impairment meets or equals the
criteria of any impairment found in the Listing of Impairments. 20 C.F.R. Pt.
404, subpt. P, app. 1, Pt. A. (Those Part A criteria are purposely set at a high
level to identify clear cases of disability without further analysis). If so, the
claimant is automatically eligible to receive benefits; if not, move to step four.
Id. §§ 404.1520(d), 416.920(d).
      Step Four: Determine whether, despite any severe impairment, the
claimant retains the Residual Functional Capacity (“RFC”) to perform past
relevant work. Id. §§ 404.1520(e)–(f), 416.920(e)–(f). If yes, the claimant is not
disabled. If not, move to step five.
      Step Five: At this point, the burden shifts to the Commissioner to
demonstrate that the claimant, considering his age, education, work
experience, and RFC, is capable of performing jobs that exist in significant
numbers in the national economy. 20 C.F.R. §§ 404.1520(g), 416.920(g); see



                                              4
 Case 2:18-cv-15221-KM Document 18 Filed 05/06/20 Page 5 of 18 PageID: 1677



Poulos v. Comm’r of Soc. Sec., 474 F.3d 88, 91-92 (3d Cir. 2007). If so, benefits
will be denied; if not, they will be awarded.
      D. This Court’s Standard of Review
      As to all legal issues, this Court conducts a plenary review. See
Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 431 (3d Cir. 1999). As to
factual findings, this Court adheres to the ALJ’s findings, as long as they are
supported by substantial evidence. Jones v. Barnhart, 364 F.3d 501, 503 (3d
Cir. 2004) (citing 42 U.S.C. § 405(g)). Where facts are disputed, this Court will
“determine whether the administrative record contains substantial evidence
supporting the findings.” Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000).
“Substantial evidence is such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.” Zirnsak v. Colvin, 777 F.3d 607,
610 (3d Cir. 2014) (internal quotation marks and citation omitted). Substantial
evidence “is more than a mere scintilla but may be somewhat less than a
preponderance of the evidence.” Id. (internal quotation marks and citation
omitted).
      Under 20 C.F.R. § 416.927(c), ALJs are required to weigh and evaluate
“every medical opinion.” Medical opinions are defined as “statements from
acceptable medical sources that reflect judgments about the nature and
severity of your impairment(s), including your symptoms, diagnosis and
prognosis, what you can still do despite impairment(s), and your physical or
mental restrictions.” 20 C.F.R. § 416.927(a)(2).
      20 C.F.R. § 404.1502 lists the “acceptable medical sources” that can
provide evidence to establish an impairment. “Treating source means [an]
acceptable medical source who provides [the claimant] with medical treatment
or evaluation and who has, or has had, an ongoing treatment relationship with
[the claimant].” 20 C.F.R. § 416.927(a)(2) (alterations added). Controlling
weight can be given to “a treating source’s medical opinion on the issue(s) of
the nature and severity” of the claimant’s impairments if the medical opinion is
“well supported by medically acceptable clinical and laboratory diagnostic



                                            5
 Case 2:18-cv-15221-KM Document 18 Filed 05/06/20 Page 6 of 18 PageID: 1678



techniques and is not inconsistent with the other substantial evidence in [the]
record.” 20 C.F.R. § 416.927(c)(2).
      “[A] reviewing court should not re-weigh the medical opinions of record
but should consider only whether the ALJ’s weighing of such opinions was
supported by substantial evidence.” Hatton v. Comm’r of Soc. Sec. Admin., 131
F. App’x 877, 880 (3d Cir. 2005) (citing Monsour Med. Ctr. v. Heckler, 806 F.3d
1185, 1190 (3d Cir. 1986)). “The ALJ — not treating or examining physicians or
State agency consultants — must make the ultimate disability and RFC
determinations.” Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 361 (3d Cir.
2011) (citing 20 C.F.R. §§ 404.1527(e)(1), 404.1546(c)).
      When an ALJ totally rejects a medical opinion, he or he is required to
point to “contradictory medical evidence.” Cunningham v. Comm’r of Soc. Sec.,
507 Fed. App’x 111, 118 (3d Cir. 2012). Where, as here, the ALJ is discounting,
rather than rejecting, opinion evidence, he or he must “consider all the
evidence and give some reason for discounting the evidence.” Plummer v. Apfel,
186 F.3d 422, 429 (3d Cir. 1999).
      When there is substantial evidence to support the ALJ’s factual findings,
this Court must abide by them. See Jones, 364 F.3d at 503 (citing 42 U.S.C. §
405(g)); Zirnsak, 777 F.3d at 610-11 (“[W]e are mindful that we must not
substitute our own judgment for that of the fact finder.”). This Court may,
under 42 U.S.C. § 405(g), affirm, modify, or reverse the Commissioner’s
decision, or it may remand the matter to the Commissioner for a rehearing.
Podedworny v. Harris, 745 F.2d 210, 221 (3d Cir. 1984); Bordes v. Comm’r of
Soc. Sec., 235 F. App’x 853, 865-66 (3d Cir. 2007).
      Remand is proper if the record is incomplete, or if there is a lack of
substantial evidence to support a definitive finding on one or more steps of the
five-step inquiry. See Podedworny, 745 F.2d at 221-22. Remand is also proper
if the ALJ’s decision lacks adequate reasoning or support for its conclusions, or
if it contains illogical or contradictory findings. See Burnett v. Comm’r of Soc.
Sec., 220 F.3d 112, 119-20 (3d Cir. 2000).



                                            6
 Case 2:18-cv-15221-KM Document 18 Filed 05/06/20 Page 7 of 18 PageID: 1679



II.   DISCUSSION
      A. The ALJ’s Decision
      The ALJ followed the five-step process in determining that Larsen was
not disabled. The ALJ’s findings may be summarized as follows:
      Step One: The ALJ determined that Larsen had engaged in sporadic
work activity, but that it did not rise to the level of substantial gainful activity
since the onset date. (R. 45).
      Step Two: The ALJ determined that Larsen had the following severe
impairments: Becker’s muscular dystrophy, lumbar degenerative disk disease,
obesity (status post gastric surgery), left shoulder degenerative joint disease,
major depressive disorder, generalized anxiety disorder, panic disorder with
agoraphobia, and attention deficit hyperactivity disorder (ADHD) (20 CFR §
404.1520(c)). (R. 45).
      Step Three: The ALJ determined that Larsen did not have an
impairment, or combination of impairments, that meet or medically equal the
severity of one of the listed impairments in 20 C.F.R. Pt. 404, subpt. P., app. 1.
(R. 13)
      Step Four: The ALJ found that Larsen had the following RFC:
      6. After careful consideration of the entire record, I find that the
      claimant has the residual functional capacity to perform sedentary
      work as defined in 20 CFR 404.1567(a) and 416.967(a) except that
      he can occasionally climb ramps and stairs; never climb ladders,
      ropes, or scaffolds; occasionally balance; and occasionally stoop,
      kneel, crouch, and crawl. He can frequently use the nondominant
      upper extremity for overhead reaching. He can never work at
      unprotected heights, work with dangerous machinery, or work with
      moving mechanical parts. The claimant can never tolerate
      concentrated exposure to extreme cold or heat or to pulmonary
      irritants, such as fumes, odors, dust, gases, and poor ventilation.
      The claimant can understand, remember, and carry out simple
      instructions. He can perform simple, routine tasks. He can make
      simple work-related decisions. He requires an occupation with set
      routines and procedures and not more than occasional changes
      during the work day. The claimant cannot work at a production
      rate pace, meaning assembly line work or work where production


                                             7
 Case 2:18-cv-15221-KM Document 18 Filed 05/06/20 Page 8 of 18 PageID: 1680



      is assessed more than once per work day. He can have frequent
      interaction with coworkers, occasional interaction with
      supervisors, and occasional interaction with the general public.

(R. 48) In short, this was a finding of capacity to perform sedentary work, with
further limitations.
      There was no significant past relevant work. (R. 55) The ALJ noted that
Mr. Larsen was a younger individual (18 as of the onset date), and had a high
school education. (R. 55)
      Step Five: The ALJ took into account the claimant’s age, education,
work experience, and RFC. With the aid of the testimony of the VE, the ALJ
concluded that there were jobs that exist in significant numbers in the national
economy that Mr. Larsen could perform:
      Document preparer (D.O.T. number 249.587-018), a sedentary,
      SVP-2 occupation with 64,734 jobs in the nation; weight tester
      (D.O.T. Number 539.485-010), a sedentary, SVP-2 occupation with
      489,750 jobs in the nation; and lens inserter (D.O.T. Number
      713.687-026), a sedentary, SVP-2 occupation with 217,500 jobs in
      the nation.

(R. 56)

      B. Contentions
      Mr. Larsen submitted a statement (DE 12) containing the following
contentions or objections to the ALJ’s decision:
      - Complexity and interconnection of numerous disabilities
      - Extensive unsuccessful efforts to correct and or minimize said
      disabilities
      - Inability to successfully or maintain employment due to physical,
      mental and psychological limitations.
      - Progressive deterioration of physical, mental and emotional health

      Becker muscular dystrophy (BMD) is a progressive disease with no cure.
      Therefore, it can not be evaluated in a snapshot of time, it must rather
      be seen and evaluated as a continuum with both concrete effects and
      pending effects.

      . . . [items from above repeated]



                                           8
 Case 2:18-cv-15221-KM Document 18 Filed 05/06/20 Page 9 of 18 PageID: 1681



      - Shortened life expectancy due to the condition (BMD) additionally
      impacted by cardiomyopathy, the leading cause of death in Becker
      Muscular Dystrophy.
      - All of the above require extensive medical supervision, interventions,
      tests and medications.
      - Nicholas’ medical benefits end December 31, 2019.

      Questioning conclusion drawn from:
      Exhibit     6F/2 - Cardiac
                  4F/4-5
      Exhibit     10F/1 – Learning difficulties
                  14F/1
      P.15 of 16 doc. P. 56 – document preparer, weight tester, lens inserter

(DE 12 at pp. 4–5)
      In connection with Mr. Larsen’s appeal to the Appeals Council, his
attorney submitted a brief. The gist of counsel’s legal argument is as follows:
             Mr. Larsen is a twenty-five (25) years old individual alleging
      disability since March 7, 2011 due to attention deficit hyperactivity
      disorder, muscle dystrophy, anxiety, depression and learning
      disorder resulting in social anxiety, difficulty with concentration,
      sleep disturbance, impulse control, difficulties with activities of
      daily living and difficulties with functioning as well as chronic pain
      and limitations to sitting/standing/walking and lifting and
      carrying.

             Mr. Larsen is a high school graduate with some college
      credits. The claimant was not to cope effectively while enrolled at
      community college. The claimant’s academic background has been
      marked by difficulty sustaining attention, staying organized and
      getting along with others. As indicated in Exhibit 1F, the claimant
      is note to temper tantrums and provoking other students.
      Furthermore, the claimant was noted to have frequently
      inattentive, distracted and hyperactive, difficulty paying attention
      to assignments in school and makes careless mistakes, frequently
      got of his chair and was frequently inattentive to the examiner and
      frequently got of his chair and was frequently inattentive to the
      examiner, (Exhibit 4F). The claimant’s past relevant work has been
      minimal but has included fast food worker, cashier, recreation
      clerk and marketing coordinator. His work activity also has been
      met with problems. As noted in Exhibit 9F, reports high level of



                                           9
Case 2:18-cv-15221-KM Document 18 Filed 05/06/20 Page 10 of 18 PageID: 1682



      distractibility and inattentive and has been reprimanded by his
      bosses before.

(R. 578 (sic))

      Counsel then lists and summarizes in bullet form Exhibits 1F
through 27F. (R. 578–89) The argument resumes as follows:
             The Administrative Law Judge faced to thoroughly evaluate
      several key exhibits. These exhibits include those that were
      submitted subsequent to the hearing and for which the record was
      left specifically open for i.e. Exhibits 24F–28F.

             The Judge merely glances over these aforementioned
      records. For example, “moreover the claimant has recently sought
      emergency treatment for another motor vehicle accident. However,
      the relevant emergency room does not establish injury that will
      support a further restriction of residual functional capacity, (Page
      9 of the Decision). The Judge makes these remarks as it relates to
      Exhibit 27F. He neglects to elaborate or discuss the hospital visits
      within October 2016 and November 2016 in which the claimant
      presents with symptoms of increased pain and difficulty
      ambulating. Moreover, each time the claimant presented with
      symptoms of increased pain and difficulty ambulating then the
      claimant follows up with a course at Care One Rehabilitation as
      noted in Exhibit 26F. The Judge only makes a singular reference to
      Exhibit 26F, (Page 12 of the Decision).

(R. 590 (sic))
      C. Analysis
      I take the plaintiff to be focusing on the ALJ’s determination of his
residual functional capacity and the related step five conclusion that there are
jobs in the national economy that he could perform. Essentially the plaintiff is
arguing that the ALJ failed to consider the disabling effect of his physical and
mental impairments in combination; the ongoing and progressive nature of his
impairments, especially Becker’s muscular dystrophy (BMD); the impact of
certain medical records, and particularly exhibits submitted after the hearing
as they bear on back pain.




                                           10
Case 2:18-cv-15221-KM Document 18 Filed 05/06/20 Page 11 of 18 PageID: 1683



      I find, that the ALJ carefully considered the medical and other evidence,
giving reasons for crediting or discounting various portions of it. He considered
the claimant’s subjective complaints, but found them to be only partly
supported by the medical evidence. The ALJ did not merely compile lists of
diagnoses, but analyzed the concrete evidence of functional limitations, as was
proper. See Petition of Sullivan, 904 F.2d 826, 845 (3d Cir. 1990). There was
substantial evidence to support the ALJ’s conclusions.
      1. Statements of claimant, his mother and father
      The ALJ noted the testimony of the plaintiff and his father. The claimant
testified to a history of inability to hold down jobs because they were too
physical or because he had difficulty maintaining pace. He spoke of disabling
radiating back pain and inability to sit, stand or walk. He testified to inability
to concentrate, fatigue requiring naps, and insomnia. Others, he said, had to
remind him to do chores, eat, and take medication. He acknowledged that he
had obtained opioids in the past, both from pain management centers and on
the street. His father agreed that the claimant needed supervision and was
unable to care for himself. (R. 49)
      The ALJ noted a third-party function report submitted by the claimant’s
father. This report described difficulties with walking and lifting, as well as
problems with memory, concentration, and response to stress. The father also
reported activities that the claimant could perform, however. These included
personal care, driving, management of finances, sitting to use a computer,
attending church and other functions. The ALJ discounted the father’s lay
medically based opinions regarding severity, but his account of the claimant’s
activities, the ALJ found, are actually largely consistent with the medical
evidence supporting the limitations of the RFC as found. (R. 54–55)
      The ALJ also discussed a third-party function report submitted by the
claimant’s mother. She described problems sitting and standing in the same
position for a period of time, distraction, perseveration on a topic, and social
problems. She stated, however, that the claimant could lift ten pounds, prepare
meals, do laundry, shop, drive, and play video games. Again, the ALJ


                                            11
Case 2:18-cv-15221-KM Document 18 Filed 05/06/20 Page 12 of 18 PageID: 1684



discounted the mother’s lay medically based opinions regarding severity, but
her account of the claimant’s activities, the ALJ found, are actually largely
consistent with the medical evidence supporting the limitations of the RFC as
found. (R. 55)
      The ALJ credited all of these statements to some degree, but discounted
the claims of severity as being inconsistent with the medical record.
      2. Physical Limitations
      The ALJ credited evidence of BMD, beginning in the claimant’s
childhood, as well as spinal impairment with disk degeneration, and more
recent complaints of pain from motor vehicle accidents. He considered their
combined effect. The medical evidence, he found, established some physical
limits (which are reflected in the RFC), but no “profound deficits in strength,
mobility, and motor skills.” (R. 49) The claimant objects that BMD is
progressive, but the ALJ did not fail to consider the extent of impairment
through the relevant period.
      The ALJ cited the radiological imaging results. These showed multilevel
degeneration in the lumbar and thoracic spine with nerve root abutment and
foraminal narrowing. Nerve conduction testing did not clearly establish
radiculopathy or neuropathy. He cited a mildly antalgic gait, but repeated
physical examinations which had shown intact neurological and
musculoskeletal function with only mild deficits in motor strength and range of
motion. (R. 49)
      Regarding BMD specifically, the ALJ cited a physiatry evaluation at the
Rutgers-NJMS Muscular Dystrophy Association clinic which revealed some
weakness and reduced range of motion, with intact sensation and 4+ strength
in joints, and ability to run and jump, with limitations on endurance. (R. 50)
      As to back pain, the ALJ cited post-hearing supplementary evidence. Dr.
Weinberg’s treatment notes in connection with a pain management
appointment in January 2017 showed nothing severe or remarkable. Dr.
Weinberg could not perceive any physical basis consistent with the complaints
of excruciating pain. The claimant was now claiming worsening pain despite


                                           12
    Case 2:18-cv-15221-KM Document 18 Filed 05/06/20 Page 13 of 18 PageID: 1685



the administration of opiates. A physical examination demonstrated normal
gait and station, intact range of motion of the extremities, and normal
neurological functioning without sensory loss. In short, the examination was
unremarkable, and his review of radiological imaging showed mild changes that
did not correlate to the complaints. (R. 50, citing Ex. 27F)
         At the agency level, counsel objected that the Judge considered the
January 2017 evaluation of Dr. Weinberg (Ex. 27F), but did not adequately
discuss the October 2016 and November 2016 hospital (Hackensack University
Medical Center (“HUMC”)) or rehab visits, especially as reflected in in Exhibit
26F (DE 7-14), submitted after the hearing.
         Those 2016 visits involved complaints of pain following the claimant’s
latest automobile accident in 2016. He was given pain medication and sent to
rehab. (R. 86–88) Exhibit 26F, however, notes improvement and a guarded
prognosis; decreased pain with oxycodone, but requests for more pain meds;
and a request for admission at a different hospital, which sent him back to
HUMC. 2
         The ALJ, it is true, referred only passingly to Exhibit 26F, although he
was well aware of the hospitalization and rehab in late 2016. (See hearing Tr.,
R. 86–87.) A remand is not required. These records reflect treatment following
the 2016 car accident, which would naturally have caused additional pain.
They reflect that the pain lessened with treatment, however. The ultimate
assessment as to ongoing pain was the later Weinberg examination. That
examination did not contradict the earlier treatment records; it followed them
in time, and reflected the results of that treatment. Moreover, Dr. Weinberg
made specific findings as to the remaining functional limitations created by the
pain and the need, or not, to continue with medication.


2      Dr. Falli on October 5, 2016 noted radiology results similar to those previously
noted, with a notation that a “small” annular fission was likely responsible for the
patient’s neuropathic pain. She prescribed Lyrica and a Medrol Dose Pack, but there
was no finding of ongoing functional limitations beyond those found by the ALJ, and
no recommendation of surgical intervention. (R. 1416)


                                              13
    Case 2:18-cv-15221-KM Document 18 Filed 05/06/20 Page 14 of 18 PageID: 1686



         The ALJ, moreover, was compelled to consider the plaintiff’s repeated
requests for pain medication in the context of a history of opioid abuse. That
history had led providers to cease prescribing further narcotics. 3 There had
been a history of somewhat effective treatment, without surgery. (R. 50, citing
Exs. 14F, 22F/4, 22, 24F, 25F/3, 27F)
         Obesity was properly considered not as an independent impairment but
as a contributor to the overall disability findings and the limitations of the RFC.
There was a noted history of obesity. As a result of surgical and other
treatment since 2013, however, the plaintiff’s current BMI was 30; his height
and weight were reported as 5’10” and 200 pounds. 4 The associated effects and
aftereffects of obesity were found to contribute to the RFC, particularly to the
extent it was based on back pain, the ALJ noted no significant accompanying
cardiovascular, respiratory, or musculoskeletal difficulties. (R. 51; see also R.
47.)
         The opinion of Dr. Skounakis, a chiropractor rather than an acceptable
medical source, was nevertheless considered as that of a treating provider. He
suggested no limitations in lifting and carrying, and standing or walking up to
six hours per day. The ALJ nevertheless relied on the plaintiff’s own testimony
to impose further limits. (R. 53)   5




3     The period of abuse inferably overlapped the 2016–17 course of treatment. The
claimant testified that he went to detox in March 2017 and had been attending NA
meetings once per day. (R. 85) The claimant again sought but was refused pain
medication in July 2017. (R. 1462)
4      A BMI of 30 is at the very bottom of the obese range.
https://www.cdc.gov/obesity/adult/defining.html
5      The ALJ also noted a finding of left shoulder degenerative joint disease, leading
him to impose an additional limitation on overhead reaching. (R. 51) He noted
transient episodes of neurological disturbance, possibly attributable to BMD, but also
possibly the result of dehydration or reactions to medication. These, he found, were
temporary and did not warrant any further restrictions to the claimant’s RFC. (R. 50–
51)
      The claimant’s statement of issues objects to the ALJ’s treatment of Exhibits
6F/2 and 4F/4-5 (regarding cardiac complaints). The ALJ’s finding that these did not


                                              14
 Case 2:18-cv-15221-KM Document 18 Filed 05/06/20 Page 15 of 18 PageID: 1687



       The opinion of Dr. John Bach received some weight as that of a treating
physician. The ALJ rejected his conclusion of disability, a determination
reserved to the Commissioner. Dr. Bach stated that the plaintiff should not sit
for more than one to two hours “at a time”; the ALJ considered this, but found
it could be accommodated with breaks in the work day. (R. 53)
       Dr. Caroline Shubeck and Dr. Morris Ferman opined on the plaintiff’s
RFC for the Disability Determination Service. Both concluded that he could
perform a reduced range of light work with moderate postural and
environmental restrictions, and the ALJ gave their opinions some weight,
because they were consistent with other evidence. He accepted, however, that
the evidence as a whole, including the claimant’s testimony, suggested overall
limitations on endurance that would be inconsistent with light work. (R. 54)
       The ALJ also noted physical activities consistent with the RFC as found.
The claimant did simple household chores; drove to NA meetings; and, during
the period of claimed disability, engaged in long distance travel for work and
vacation. (R. 51)
       The ALJ’s findings regarding Mr. Larsen’s physical limitations were
supported by substantial evidence.
       3. Mental Limitations
      The ALJ acknowledged a history of anxiety and depression, as well as
ADHD. Associated symptoms included variable mood, social anxiety, and
difficulties maintaining focus and concentration. ALJ found that these did not,
however, result in impairments of cognitive, social, and intellectual functioning
that would preclude all work. The medical evidence supported an RFC



rise to the level of a severe impairment is supported by the record, which did not show
any persistent or serious limitations. (R. 46)
       The claimant’s statement of issues also faults the ALJ’s treatment of Exhibit
Exhibits 10F/1 and 14F/1 (regarding learning difficulties). The ALJ’s finding that
these did not rise to the level of a severe impairment is supported by the record, as
these largely referred to childhood difficulties and the record contained no relevant
adult testing. (R. 46)


                                              15
 Case 2:18-cv-15221-KM Document 18 Filed 05/06/20 Page 16 of 18 PageID: 1688



containing restrictions with respect to workplace change, pace, and decision
making. (R. 51)
      The ALJ appropriately cited treatment records and mental status
examinations. These showed normal orientation, some difficulty with attention,
but logical and coherent thinking with adequate memory and good judgment.
Treatment had improved mood stability and sleep problems. The upshot of the
treatment notes was an assessment of mild to moderate functional difficulties.
(R. 50–51)
      A March 2017 visit to Nomita Sontyu for counseling was consistent with
the foregoing. Although the claimant’s thinking was concrete, he had normal
thought processes and judgment. She noted moderate limitations with respect
to task complexity and social contact, due to problems with memory and
impulse control, suggesting that his exposure to stressors should be limited.
She concluded that the claimant retained sufficient cognitive, social, and
intellectual skills to work, subject to the limits of his RFC. As to
understanding, remembering, or applying information, the ALJ found a mild
limitation, noting that the claimant could perform basic cognitive tasks. (R. 52)
      As to concentrating, persisting, or maintaining pace, the ALJ found a
moderate limitation. He accepted the claimant’s self-evaluation that he has
difficulty maintaining focus and attention, which was consistent with the
medical record. This impairment stopped well short, however, of psychosis or
any other serious abnormality. While not suited for complex tasks, the
claimant was able to focus sufficiently to drive, manage his money, and
perform other basic tasks. As for adapting or managing oneself, the ALJ
likewise found a mild limitation. While his father opined that he could not live
on his own, he does travel independently, manage finances, and take care of
his own grooming and hygiene. (R. 52–53)
      A check-box psychiatric screening form (Ex. 26F/85) seems to have
suggested disability, but without supporting data. In any event it was
discounted for sufficient reason; the source was not identified, and in any event
its legal conclusions were of no weight.


                                            16
    Case 2:18-cv-15221-KM Document 18 Filed 05/06/20 Page 17 of 18 PageID: 1689



         The opinion of Dr. Harvey Rice, the psychiatric consultative examiner,
was credited to some degree as that of an examining specialist. Dr. Rice opined
that the impairment would last at least twelve months, but the ALJ noted that
there were no findings as to the degree of the claimant’s functional limitations,
and particularly no findings on a function-by-function basis. (R. 54)
         The report of Fern Kopakin, MSW, received less weight, as she is not an
acceptable medical source. She reported that the claimant failed to function
autonomously and demonstrated poor judgment as a result of impulsivity. She,
too, failed to make a function-by-function analysis of what the claimant is
capable of. (R. 54)
         Dr. Pamela Foley and Dr. Alexander Goin reviewed the evidence
concerning the claimant’s mental RFC. They concluded that he could follow
simple instructions; maintain concentration and persist for two-hour segments
in the course of a work day; and adapt to a work setting. They foresaw
moderate difficulties with coworkers and changes in the workplace routine. The
ALJ found their opinions to be consistent with the evidence received at the
hearing level, and gave those opinion substantial weight. (R. 54)
         The ALJ’s findings as to mental impairments, both alone and in
combination with the physical impairments, were supported by substantial
evidence.
         4. RFC and Jobs in the National Economy
         The evidence summarized above is substantial, and it supports the ALJ’s
balanced finding regarding the RFC. Sedentary work, with limitations tailored
to the claimant’s impairments, taken as a whole, is a legitimate conclusion
from this record. 6


6        The most prominent of those RFC limitations, quoted in full above, are:
         occasionally climb ramps and stairs, but never climb ladders, ropes, or
         scaffolds;
         occasionally balance stoop, kneel, crouch, and crawl;
         frequently use the nondominant upper extremity for overhead reaching;


                                               17
 Case 2:18-cv-15221-KM Document 18 Filed 05/06/20 Page 18 of 18 PageID: 1690



          The plaintiff seemingly objects to the step five finding that there are jobs
in the national economy that the claimant could perform. As is common, that
objection is in truth an objection to the RFC finding itself. Having upheld the
RFC finding, I find nothing in the record to contradict the vocational expert’s
conclusion that the cited jobs would reasonably fall within the limits of that
RFC. (See VE testimony, R. 94–102.)


III.      CONCLUSION
          For the foregoing reasons, the decision of the Commissioner is affirmed.
An appropriate order accompanies this Opinion.
Dated: May 6, 2020
                                                        /s/ Kevin McNulty
                                                        ______________________________
                                                        Hon. Kevin McNulty
                                                        United States District Judge




          never work at unprotected heights, or work with dangerous machinery or
          moving mechanical parts;
          can understand, remember, and carry out simple instructions;
          can perform simple, routine tasks and make simple work-related decisions;
          set routines and not more than occasional changes during the work day;
          claimant cannot work at a production rate pace, meaning assembly line work or
          work where production is assessed more than once per work day;
          can have frequent interaction with coworkers, occasional interaction with
          supervisors, and occasional interaction with the general public.
(R. 48)


                                                18
